Citation Nr: 0512360	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  00-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for right lumbosacral radiculopathy.

3.  Entitlement to higher initial ratings for degenerative 
disc disease of the cervical spine, evaluated as 10 percent 
disabling from September 20, 1997 to February 24, 2004 and as 
20 percent disabling from February 25, 2004.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from March 1996 to 
September 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that determined that the veteran's 
degenerative joint disease at L3-4 and L4-5, and right 
paracentral C4-5 bulge warranted a 20 percent rating.  

The veteran's case was remanded to the RO in May 2003 for 
additional development and adjudication.  In September 2004, 
the RO awarded separate ratings for the lumbar and cervical 
spine disabilities, concluding that the degenerative disc 
disease of the lumbosacral spine was 20 percent disabling, 
right lumbosacral radiculopathy was 10 percent disabling and 
the degenerative disc disease of the cervical spine was 10 
percent disabling from September 20, 1997 to February 24, 
2004 and was 20 percent disabling from February 25, 2004.

The case was returned to the Board in March 2005 for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Board initially notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  

In the May 2003 remand, the Board directed that the veteran 
be afforded VA orthopedic and neurological examinations of 
her cervical and lumbosacral spine disabilities.  A VA 
neurological examination was carried out in February 2004.  
The examiner was asked to identify the presence of any 
neuropathy associated with the veteran's cervical and 
lumbosacral spine disabilities.  The examiner diagnosed 
cervical and lumbar radiculopathy, but did not indicate the 
level of severity of the radiculopathy.  He did not comment 
on the degree of any attacks or their frequency of 
occurrence.  The examiner also failed to discuss any 
incapacitating episodes related to the veteran's spine 
disabilities.  

A VA orthopedic examination was conducted in March 2004.  The 
orthopedic examiner was asked to describe any additional 
functional loss or limitation of motion brought about by 
flare-ups.  While the veteran indicated that she had 
experienced a flare-up six months previously, and that such 
flare-up had not abated, the examiner did not discuss the 
additional functional loss or limitation of motion caused by 
the reported flare-up.  The Board also notes that the 
examiner compared his physical findings to an MRI preformed 
in March 2001 and an EMG performed in October 1999, and 
concluded that his examination was inconsistent with the MRI 
and EMG findings.  He provided no further explanation as to 
his comment.  Current testing was not conducted.  However, 
contrary to the findings of the February 2004 neurological 
examiner, the March 2004 orthopedic examiner stated that 
there was no evidence of cervical radiculopathy.

Considering the deficiencies discussed above, the Board has 
concluded that the examinations are insufficient for rating 
purposes.  The Board therefore concludes that additional VA 
examinations, which address the issues set forth in the May 
2003 remand, must be conducted.  It is noted that the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It is further noted that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also observes that during the course of the 
veteran's appeal, the regulation pertaining to rating 
intervertebral disc syndrome was revised, effective September 
23, 2002.  See 67 Fed. Reg. 54,345-49 (August 23, 2002).  
Further, effective September 26, 2003, the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, were amended.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).  Further adjudication of the veteran's 
claim should include consideration under the new criteria.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review. 

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  Make arrangements for the veteran to 
undergo orthopedic and neurological 
examinations to determine the nature and 
extent of disability from degenerative 
arthritis of the lumbar spine and disc 
bulge at C4-5.  Any tests or studies 
deemed necessary to make these 
determinations should be undertaken or 
ordered by the physician.  Prior to the 
examination, the claims folder must be 
made available to the physician(s) for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician(s).  

Orthopedic Examination
The examiner should provide the range of 
motion for the lumbar and cervical spine, 
with notation as to the degree of motion 
at which the veteran experiences pain, if 
any.  All current symptomatology should 
be identified and described, including 
any functional loss associated with the 
lumbar and cervical spine due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  Any ankylosis of the cervical or 
lumbar spine should also be identified 
and fully described.

The physician should inquire as to 
whether the veteran experiences flare-
ups.  If so, he or she should describe, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  Any limitation of 
motion of the cervical spine noted should 
also be described in terms of slight, 
moderate, or severe.

The physician should discuss factors 
associated with disability from 
arthritis, such as objective indications 
of pain on pressure or manipulation, and 
muscle spasm.  If there is no evidence of 
any of the above factors on examination, 
the physician should so state.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

Neurological Examination
Any tests or studies deemed appropriate 
by the physician should be undertaken to 
determine the presence of any neuropathy 
associated with the lumbar spine and 
cervical disc bulges.  All current 
neurological symptomatology associated 
with the veteran's cervical and lumbar 
spine disabilities should be identified 
and fully described.

The physician should comment on the 
degree of attacks (moderate or severe), 
if they are recurrent, and if there is 
intermittent relief.  If the veteran does 
not have attacks then this should be 
stated in the report.  The physician 
should report all findings and note all 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent knee jerk, or other neurological 
findings appropriate to site of diseased 
discs. 

If intervertebral disc syndrome is 
identified, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
All clinical manifestations of 
intervertebral disc syndrome should be 
described.  Any radiculopathy associated 
with the cervical and lumbar spine 
disabilities should be described as 
slight, moderate, or severe.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




